DETAILED ACTION
 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 1/25/22.  In the amendment, Applicant amended claims 1, 5, 9, 10. Therefore, claims 1-10 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 5 of the amendment filed on 1/25/22, the applicants added the claimed combination including “by calculating averages of instantaneous values ….. over different periods of time” is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claim 6 is rejected by virtue of their dependence on claim 5. The amendment filed 1/25/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Nishino et al. (US 2007/0251214) in view of Kammel (US 2010/0111790).
With regard to claim 1:
Nishino discloses a controller (13) (Fig. 1) for an internal combustion engine (11)(Fig. 1), wherein the internal combustion engine includes a filter (17) (Fig. 1, par. [0026]) that is arranged in an exhaust passage and collects particulate matter from exhaust gas, and an intake flow rate sensor (23) (Fig. 1, par. [0030, 0034]) that detects an intake air amount drawn into a cylinder (intake air flow rate is related to the intake pressure), the filter in which a deposition amount of particulate matter is a specified amount is referred to as a reference filter (see par. [0054]), and
the controller is configured to perform:
a process of obtaining an exhaust pressure upstream of the filter inside the exhaust passage and the intake air amount detected by the intake flow rate sensor (see par. [0029, 0034]); a calculation process of calculating an exhaust pressure increase rate that indicates a ratio of the obtained exhaust pressure to an exhaust pressure at the reference filter (i.e. the exhaust pressure increase) for the obtained intake air amount (par. [0033, 0034, 0046, 0059, 0060]); 
However, Nishino fails to disclose setting the exhaust pressure rate that is maintained at a specific value during engine operation; wherein the exhaust pressure rate is used for engine control related to the exhaust pressure.
	Kammel teaches setting an exhaust pressure rate that is maintained at a specific value during engine operation (see abstract); wherein the exhaust pressure rate is used for engine control related to the exhaust pressure (see par. [0054, 0055, 0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishino by setting the exhaust pressure rate that is maintained at a specific value during engine operation, wherein the exhaust pressure rate is used for engine control related to the exhaust pressure as taught by Kammel for ensuring high particulate reduction efficiency for the particulate filter (see par. [0007]).

With regard to claim 8:
Nishino discloses the controller for an internal combustion engine according to claim 1, Nishino further discloses wherein the controller is configured to perform:
a process of obtaining a target value of the intake air amount (see par. [0063]); and a process of calculating an exhaust pressure when the intake air amount achieves the target value based on an exhaust pressure at the reference filter for the obtained target value and the exhaust pressure rate (see par. [0064)).

With regard to claim 9:
Nishino discloses a controller (13) (Fig. 1) for an internal combustion engine, wherein the internal combustion engine includes a filter (17) (Fig. 1) that is arranged in an exhaust passage and collects particulate matter from exhaust gas, and
an intake flow rate sensor (23) (Fig. 1, par. [0030, 0034]) that detects an intake air amount drawn into a cylinder, the filter in which a deposition amount of particulate matter is a specified amount is referred to as a reference filter (see par. [0054]), and the controller comprises a circuit that is configured to perform:
a process of obtaining an exhaust pressure upstream of the filter inside the exhaust passage and the intake air amount detected by the intake flow rate sensor (see par. [0029, 0034)]); a calculation process of calculating an exhaust pressure rate that indicates a ratio of the obtained exhaust pressure to an exhaust pressure at the reference filter (i.e the exhaust pressure increase) for the obtained intake air amount (see par. [0033, 0034, 0046, 0059, 0060]). 
However, Nishino fails to disclose setting the exhaust pressure rate that is maintained at a specific value during engine operation; wherein the exhaust pressure rate is used for engine control related to the exhaust pressure.
	Kammel teaches setting the exhaust pressure rate that is maintained at a specific value during engine operation (see abstract); wherein the exhaust pressure rate is used for engine control related to the exhaust pressure (see par. [0054, 0055, 0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishino by setting the exhaust pressure rate that is maintained at a specific value during engine operation, wherein the exhaust pressure rate is used for engine control related to the exhaust pressure as taught by Kammel for ensuring high particulate reduction efficiency for the particulate filter (see par. [0007]).

With regard to claim 10:
Nishino discloses a control method for an internal combustion engine, wherein the internal combustion engine includes a filter (17) (Fig. 1) that is arranged in an exhaust passage and collects particulate matter from exhaust gas, and
an intake flow rate sensor (23) (Fig. 1, par. [0030, 0034]) that detects an intake air amount drawn into a cylinder (note that the intake flow rate can be derived from the intake pressure),
the filter (17) (Fig. 1) in which a deposition amount of particulate matter is a specified amount is referred to as a reference filter (See par. [0054]), and the control method comprises:
obtaining an exhaust pressure upstream of the filter inside the exhaust passage and the intake air amount detected by the intake flow rate sensor (see par. [0029, 0034)]);
calculating an exhaust pressure rate that indicates a ratio of the obtained exhaust pressure to an exhaust pressure at the reference filter for the obtained intake air amount (see par. [0033, 0034, 0046, 0059, 0060]). 
However, Nishino fails to disclose setting the exhaust pressure rate that is maintained at a specific value during engine operation; wherein the exhaust pressure rate is used for engine control related to the exhaust pressure.
Kammel teaches setting the exhaust pressure rate that is maintained at a specific value during engine operation (see abstract); wherein the exhaust pressure rate is used for engine control related to the exhaust pressure (see par. [0054, 0055, 0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishino by setting the exhaust pressure rate that is maintained at a specific value during engine operation, wherein the exhaust pressure rate is used for engine control related to the exhaust pressure as taught by Kammel for ensuring high particulate reduction efficiency for the particulate filter (see par. [0007]).

                                                        Allowable Subject Matter
Claims 2-4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747